Citation Nr: 0315674	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-20 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating for sinusitis, currently 
assigned a 10 percent evaluation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from September 1991 to 
December 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Roanoke, Virginia, Regional Office (RO), which increased an 
evaluation for sinusitis from noncompensable to 10 percent.  
In June 2001, the Board remanded the case to the RO for 
additional evidentiary development.  The case is now ready 
for the Board's appellate determination.


FINDING OF FACT

The appellant's service-connected sinusitis is manifested 
primarily by nasal inflammation, sinus tenderness, 
nasal/sinus congestion, a small, non-obstructive left frontal 
sinus retention cyst, and non-capacitating sinusitis with 
headaches that apparently occur at least 6-8 times a year and 
are treated by antibiotics.  He has not undergone sinus 
surgery.


CONCLUSION OF LAW

The criteria for an increased evaluation of 30 percent, but 
no more, for the service-connected sinusitis disability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.97, Code 6510 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Parenthetically, recent decisions rendered by the United 
States Court of Appeals for the Federal Circuit have held 
that Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, does not 
apply retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Even 
assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed.  

A comprehensive medical history and detailed findings with 
respect to the service-connected sinusitis over the years are 
documented in the medical evidence.  In June 2001, the Board 
remanded the case to the RO for additional development, 
including to obtain any relevant clinical records and 
employment records, and to arrange an appropriate VA 
examination.  Subsequently, although the RO sent an August 
2001 letter requesting appellant's assistance to obtain any 
relevant clinical records and employment records, appellant's 
response was limited and only indicated that certain VA 
clinical records should be obtained.  See also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Additional VA 
outpatient treatment records were subsequently obtained and 
an October 2002 VA otorhinolaryngologic (ENT) examination was 
conducted.  Said VA ENT examination appears sufficiently 
detailed and comprehensive regarding the nature and current 
severity of the service-connected disability at issue, and 
provides a clear picture of all relevant symptoms and 
findings.  There is no indication that more recent, relevant, 
available records exist that would indicate a greater degree 
of severity of said disability in issue than that shown in 
said VA examination and other evidence of record.

It is apparent to the Board that appellant and his 
representative were knowledgeable regarding the necessity of 
submitting competent evidence that would tend to show the 
severity of the service-connected disability.  See, in 
particular, the Statement of the Case and subsequent 
Supplemental Statements of the Case, which set out the 
applicable evidence, laws, regulations, and rating criteria, 
and the reasons for denial of said claim.  It does not appear 
that appellant or his representative has informed the VA of 
the existence of any additional, available, specific 
competent evidence that might prove to be material concerning 
said appellate issue.  

Additionally, the RO, in an August 2001 letter, specifically 
advised appellant and his representative of the Veterans 
Claims Assistance Act of 2000 and its applicability, 
including as to which party could or should obtain which 
evidence.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also a February 2003 Report of Contact form, 
which reported that appellant had no further information to 
submit.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal, 
particularly in light of the partial allowance of the issue 
by the Board in the decision herein.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected sinus 
disability on appeal in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The VA amended its regulations for rating respiratory system 
disabilities, including sinusitis, effective October 7, 1996.  
Since appellant's claim for an increased disability rating 
for the service-connected sinusitis was filed subsequent to 
October 7, 1996, the Board will decide the case under the 
amended rating criteria.  

Under the amended version of Diagnostic Codes 6510 through 
6514, sinusitis is evaluated under a General Rating Formula 
for Sinusitis as follows:  A 10 percent evaluation may be 
assigned for one or two incapacitating episodes of sinusitis 
per year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation requires three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
capacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  A 50 
percent evaluation may be assigned for sinusitis following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  NOTE: An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.

Appellant contends, in essence, that his service-connected 
sinusitis is of such severity as to warrant a higher 
evaluation.

Appellant's service medical records indicate treatment, 
including with antibiotics, for sinusitis with headaches.  

On January 1994 VA examination, appellant's complaints 
included headaches.  Sinus x-rays were negative.  On October 
1994 VA examination, he reported taking non-prescription 
sinus medication and Tylenol for sinus headaches.

A May 1996 private CT scan of the paranasal sinuses was 
essentially unremarkable, except for minimal mucosal 
thickening in the inferior aspect of the left maxillary 
antrum.

On September 1996 VA examination, appellant reported having 
frontal headaches every morning, and sinus infections at 
least 6-8 times a year, many of which required antibiotics 
and antihistamines.  Clinically, there was nasal inflammation 
and paranasal sinuses tenderness.  It was noted that x-rays 
of the sinuses were negative.

VA clinical records reveal that in February 1999 and early 
2000, appellant complained of a sinus infection or chronic 
sinusitis.  Bactrian and Septra were among the medications 
prescribed.  

On March 2000 VA ENT examination (conducted by the same 
examiner who conducted the aforementioned September 1996 VA 
examination), appellant's complaints included having frontal 
headaches every morning; sinus drainage; and requiring the 
use of antibiotics "much of the time" during that year.  He 
reportedly was a tractor trailer driver.  Clinically, he 
appeared coughing constantly and was very congested insofar 
as the nose and sinuses were concerned.  Nasal discharge was 
clear.  There was nasal inflammation and paranasal sinuses 
tenderness.  A CT scan was unremarkable, except for a very 
tiny mucocele/retention cyst in the left frontal sinus.  
Diagnoses included "[c]hronic sinusitis requiring frequent 
antibiotic treatment."

VA clinical records reveal that in April 2000, appellant 
reported having chronic sinusitis with headache and drainage.  
Antibiotic therapy was noted.

Pursuant to the Board's remand, additional VA outpatient 
treatment records were obtained and an October 2002 VA ENT 
examination was conducted (by a different examiner than the 
one who conducted the aforementioned September 1996 and March 
2000 VA examinations). 

VA outpatient treatment records revealed that in the early 
2000's, appellant's medications included Flunisolide nasal 
inhaler, Levofloxacin for sinus infection, and 
pseudoephedrine for sinus drainage. 

On October 2002 VA ENT examination, appellant stated that he 
had not had any sinus surgery.  His complaints included nasal 
congestion.  Transillumination of the sinuses showed that 
they were "equal and dull" in appearance.  The examiner 
stated that although a March 2000 CT scan had shown a 5 mm 
retention cyst in the left frontal sinus, this was a non-
obstructive cyst that is "frequently seen in sinuses of a 
large percent of the general population" and that the CT 
scan findings otherwise showed normal anatomy and function of 
the sinuses.  The impression was "[r]ecurring rhinitis 
without evidence of obstructive sinusitis."  The examiner 
opined that there was no evidence of obstruction within the 
nose or sinuses on examination nor radiographic evidence of 
sinus obstruction on past examinations.  

The negative evidence includes the fact that appellant has 
not recently alleged having incapacitating sinusitis 
episodes.  Additionally, he has maintained employment as a 
truck driver without any allegation of significant work 
absenteeism from said disability.  However the positive 
evidence includes recent clinical evidence of nasal 
inflammation, sinus tenderness, nasal/sinus congestion, and a 
small, non-obstructive left frontal sinus retention cyst.  
Additionally, on examination, it was indicated that sinusitis 
with headaches occurred at least 6-8 times a year and 
apparently are treated by antibiotics.  With resolution of 
all reasonable doubt in appellant's favor, the Board is of 
the opinion that appellant's sinusitis is manifested by 
significant symptomatology, such as painful sinuses, 
headaches, or congestion, and at least 6-8 non-capacitating 
episodes per year of sinusitis that more nearly approximate 
the criteria for a 30 percent rating.  38 C.F.R. § 4.7.  

However, an evaluation in excess of 30 percent for 
appellant's sinusitis is not warranted, since he has not 
undergone radical surgery with chronic osteomyelitis or 
severe symptoms after repeated operations; or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  See, in particular, the October 2002 VA 
ENT examination report.  The Board has considered the 
provisions of 38 C.F.R. § 4.10.  However, the 30 percent 
disability evaluation herein awarded by the Board more than 
adequately compensates him for any functional limitations 
resulting therefrom.

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected 
sinusitis disability presents such an unusual or exceptional 
disability picture with marked interference with employment 
or frequent periods of hospitalization as to render the 
regular schedular standards impractical.  38 C.F.R. 
§ 3.321(b)(1).


ORDER

A 30 percent evaluation, but no more, for appellant's 
sinusitis is granted, subject to the applicable regulatory 
criteria governing payment of monetary awards.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

